TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00203-CR



                                  Michael Todd Wade, Appellant

                                                   v.

                                    The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
           NO. 28865, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant Michael Todd Wade, appearing pro se, seeks to appeal from the trial

court’s denial of his motion for judgment nunc pro tunc. In criminal cases, unless expressly

authorized by statute, appellate courts only have jurisdiction to review final judgments. Apolinar

v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991); see Tex. Code Crim. Proc. art. 44.02 (“A

defendant in any criminal action has the right of appeal under the rules hereinafter prescribed . . . .”).

An order denying a motion for judgment nunc pro tunc is not a final, appealable order. Castor v.

State, 205 S.W.3d 666, 667 (Tex. App.—Waco 2006, no pet.); see Abbott v. State, 271 S.W.3d 694,

697 (Tex. Crim. App. 2008) (no jurisdiction over appeal of post-judgment order denying time-credit

motion). Nor does the denial create a right to an interlocutory appeal. Castor, 205 S.W.3d at 667.

Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).
                                              __________________________________________

                                              Scott K. Field, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Jurisdiction

Filed: May 6, 2014

Do Not Publish




                                                 2